  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 1 of 10 PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 KAYLA J. ROSS,
                                                               CIVIL COMPLAINT
              Plaintiff,

 v.                                                           CASE NO. 4:18-cv-00772

 NPAS SOLUTIONS, LLC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes KAYLA J. ROSS (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of NPAS SOLUTIONS, LLC,

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.



                                                  1
     Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 2 of 10 PageID #: 2



      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Eastern District of Texas.

                                                PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Fannin County, Texas, which is

located within the Eastern District of Texas.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant promotes itself as “[a] leading provider of patient collection services for the

health care industry since 1980.”1 Defendant is a limited liability company organized under the

laws of the state of Tennessee with its registered agent located at 300 Montvue Road, Knoxville,

TN 37919-5546. Defendant engages in collection activities in several different states, including

the state of Texas.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

      9.    Plaintiff incurred medical bills. Due to financial hardship, Plaintiff fell behind on

payments and incurred debt (“subject debt”).

      10. Around the summer of 2018, Plaintiff began receiving calls to her cellular phone, (940)

XXX-3094, from Defendant.




1
    http://npasweb.com/

                                                   2
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 3 of 10 PageID #: 3



    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -3094. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant mainly uses the phone number (866) 258-1104 when placing calls to Plaintiff’s

cellular phone, but upon belief, it has used other numbers as well.

    13. Upon information and belief, the above referenced phone number is regularly utilized by

Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff has also received pre-recorded messages from Defendant.

    16. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon a debt stemming from an unpaid medical bill.

    17. Defendant’s pre-recorded messages identified itself as NPAS Solutions, thus failing to

disclose its full name to the Plaintiff.

    18. However, Defendant’s contacts persisted, prompting Plaintiff to answer Defendant’s calls

and demand that Defendant stop contacting her cellular phone around the summer of 2018.

    19. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    20. Plaintiff has received not less than 30 phone calls from Defendant since asking it to stop

calling.

    21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.



                                                  3
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 4 of 10 PageID #: 4



   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.


            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   28. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

                                                 4
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 5 of 10 PageID #: 5



    30. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 30 times after she demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of her demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her.

    31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to her.

          b. Violations of FDCPA § 1692e

    32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    33. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her, Defendant continued to contact her via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force her to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via an automated system when it no longer had consent to do so.

    35. Furthermore, Defendant further violated e(10) by not disclosing its full name in its pre-

recorded messages. Not disclosing its full name is a false and/or misleading act intended to confuse



                                                   5
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 6 of 10 PageID #: 6



the Plaintiff with regards to the identity of the debt collector and shield itself from any potential

retaliation by concealing its full name.

        c. Violations of FDCPA § 1692f

   36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   37. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 30 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   38. As pled in paragraphs 20 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, KAYLA J. ROSS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set forth herein.

                                                 6
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 7 of 10 PageID #: 7



   40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   41. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after she demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   42. Defendant also placed numerous calls to Plaintiff’s cellular phone and left prerecorded

messages.

   43. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s cellular

phone using an ATDS and pre-recorded messages without her consent. Any consent that Plaintiff

may have given to the originator of the subject consumer debt, which Defendant will likely assert

transferred down, was specifically revoked by Plaintiff’s demands that it cease contacting her.

   44. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   45. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).



                                                 7
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 8 of 10 PageID #: 8



   WHEREFORE, Plaintiff, KAYLA J. ROSS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   46. Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth herein.

   47. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   48. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   49. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   50. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   51. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

30 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

                                                8
  Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 9 of 10 PageID #: 9



understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   52. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   53. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   54. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, KAYLA J. ROSS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                                 9
Case 4:18-cv-00772-ALM Document 1 Filed 10/26/18 Page 10 of 10 PageID #: 10




Dated: October 26, 2018                          Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)             s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                 Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                            Counsel for Plaintiff
Admitted in the Eastern District of Texas        Admitted in the Eastern District of Texas
Sulaiman Law Group, Ltd.                         Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200              2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                          Lombard, Illinois 60148
(630) 568-3056 (phone)                           (630) 581-5858 (phone)
(630) 575-8188 (fax)                             (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                         thatz@sulaimanlaw.com




                                            10
